Exhibit 10.59

AMENDMENT NO. 1 TO EXCLUSIVE CLINICAL STUDY AND DATA LICENSE

AGREEMENT BETWEEN GENZYME CORPORATION AND VIROPHARMA

INCORPORATED

This Amendment No. 1 (the “Amendment”) to the Exclusive Clinical Study and Data
License Agreement dated June 12, 2009 (the “Agreement”) by and between Genzyme
Corporation (“Genzyme”) and ViroPharma Incorporated (“ViroPharma”), is effective
as of October 22, 2009 (“Amendment Effective Date”).

WHEREAS, Genzyme and ViroPharma are parties to the Agreement, pursuant to which
Genzyme granted ViroPharma a license to certain clinical studies and data
related to Genzyme’s proprietary product, tolevamer;

WHEREAS, Genzyme and ViroPharma now wish to amend certain provisions of the
Agreement, in part, to allow ViroPharma additional time to file a sNDA (as
defined in the Agreement) incorporating the licensed clinical studies and data;

NOW, THEREFORE, in consideration of the promises and agreements set forth
herein, and for other good and valuable consideration, the parties hereby agree
as follows:

 

1. Capitalized terms not defined herein shall have the meaning ascribed to such
terms in the Agreement.

 

2. The following language shall be added as Section 1(s) of the Agreement:

“Other Vancomycin Product” means an oral capsule vancomycin hydrochloride
product approved pursuant to Section 505 of the United States Federal Food, Drug
and Cosmetic Act and determined by the FDA to be therapeutically equivalent to
the Product, as evidenced by a therapeutic equivalence code published in the
Orange Book.

 

3. In Section 4(b)(3) of the Agreement, the proviso and all of the language
thereafter shall be deleted, so that Section 4(b)(3) shall read in its entirety
as follows:

Royalties due under this Section 4 shall commence upon the day (the “Initiation
Date”) subsequent to the day that ViroPharma’s sNDA is approved by the FDA and
will continue until the third anniversary of the Initiation Date (the “Royalty
Term”).

 

4. Section 8(c) (“Termination by Either Party”) shall be amended and restated as
follows:

In the event that (i) ViroPharma withdraws the sNDA or (ii) ViroPharma receives
notification of FDA’s denial of the sNDA, either party shall have the right to
terminate this Agreement upon thirty (30) days notice by providing written
notice thereof to the other party. In addition, Genzyme may terminate this
Agreement upon thirty (30) days written notice if (A) ViroPharma has not filed
the sNDA by August 1, 2010 or (B) the Product is no longer sold in the
Territory.



--------------------------------------------------------------------------------

5. The following sentence shall be added as subsection (iv) in Section 9(b)
(“ViroPharma Reporting Obligations”) of the Agreement: “. . . (iv) approval by
the FDA, or first commercial sale, of an Other Vancomycin Product.”

Except as expressly modified hereby, the terms of the Agreement remain in full
force and effect and shall govern and apply to all matters contemplated by this
Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the Amendment Effective Date.

 

VIROPHARMA INCORPORATED     GENZYME CORPORATION By:   /s/ Vincent J. Milano    
By:   /s/ John P. Butler Name:   Vincent J. Milano     Name:   John P. Butler
Title:   President and Chief Executive Officer     Title:   President,
Cardiometabolic & Renal Date:   October 22, 2009     Date:   October 21, 2009